Order entered October 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00143-CR

                               TORRY GOODSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F13-62599-K

                                           ORDER
       The Court REINSTATES the appeal.

       On August 28, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by retained counsel Jeffery Buchwald; (3) counsel

has not abandoned the appeal; (4) counsel’s explanation for the delay in filing the brief is his

workload; and (5) counsel requested forty-five days from the September 29, 2015 findings to file

appellant’s brief.

       We ORDER appellant to file his brief by NOVEMBER 13, 2015. Because the brief is

now three months overdue from its original due date, no further extensions will be granted. If
appellant’s brief is not filed by the date specified, we will, without further notice, submit the

appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                    /s/    ADA BROWN
                                                           JUSTICE